Citation Nr: 0901527	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD), and if so, whether the veteran is 
entitled to service connection for PTSD.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from February 1972 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issues of entitlement to service connection for a right 
knee disability, a left knee disability, and PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
previously denied by the RO in November 1998 on the basis 
that there was no evidence or description of an in-service 
stressor of record.  The RO confirmed that decision in June 
2001, and the veteran did not perfect an appeal.

2.  Evidence pertaining to the veteran's PTSD received since 
the June 2001 rating decision is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 2001 decision that denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the June 2001 rating decision is 
new and material, and the veteran's claim for service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that 
decision, the Court held that VA must notify a claimant of 
the evidence and information necessary to reopen a previously 
denied claim, and must notify the claimant of the evidence 
and information necessary to establish his entitlement to the 
underlying claim for the benefit sought, i.e., service 
connection.  The Court noted that VA's obligation to provide 
a claimant with notice of what constitutes new and material 
evidence to reopen a service connection claim may be affected 
by the evidence that was of record at the time that the prior 
claim was finally denied.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision(s) and respond with a notice letter which describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection which 
were found insufficient in the previous denial(s).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in November 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to reopen his 
claim and of his and the VA's respective duties for obtaining 
evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The regional office has 
obtained VA outpatient treatment records and private 
treatment records.  Therefore, the available medical evidence 
and records have been obtained in order to make an adequate 
determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim for Service Connection for PTSD

Notwithstanding determinations by the RO that new and 
material evidence has been received to reopen the veteran's 
claim, it is noted that on its own, the Board is required to 
determine whether new and material evidence has been 
presented.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record, with respect to this claim, reflects that the 
original claim for service connection for PTSD was denied by 
a November 1998 rating decision, at which time the RO found 
that there was no evidence or description of an in-service 
stressor of record.  The RO confirmed that decision in June 
2001.  The veteran was notified of his right to appeal that 
decision in August 2001.  The veteran did not file a timely 
notice of disagreement with that rating decision, and 
accordingly, the June 2001 rating decision became final when 
the veteran did not perfect his appeal within the statutory 
time limit.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As 
such, the veteran's claim for service connection for PTSD may 
only be opened if new and material evidence is submitted.

In this instance, since the June 2001 rating decision denied 
the claim on the basis that there was no description or 
evidence of an in-service stressor, the Board finds that new 
and material evidence would consist of evidence or a 
description of an in-service stressor.

Additional evidence received since the June 2001 rating 
decision consists of numerous VA outpatient and private 
treatment records documenting the post-service treatment and 
evaluation of the veteran's PTSD.  Specifically, the veteran 
submitted a stressor statement detailing an account of an 
alleged in-service stressor.  Additionally, private and VA 
outpatient records indicate descriptions of reported in-
service stressors.

As a result, it must be stated that this additional evidence 
is neither cumulative nor redundant, and it is material since 
the evidence raises the possibility of substantiating the 
claim of service connection for PTSD.  38 C.F.R. § 3.156(a).  
The Board determines that the claim of service connection for 
PTSD is reopened.

The Board has reopened the claim of service connection for 
PTSD, and is remanding the claim, as will be discussed 
subsequently.  The Board has not taken any adverse action on 
the claim, and any deficiencies regarding duties to notify 
and to assist the veteran that may exist in this case are not 
prejudicial to the veteran at this time.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD; to this 
extent, the appeal is granted.


REMAND

The claim of service connection for PTSD has been reopened.  
In light of the evidence presented, additional development is 
necessary.  

The veteran has a current diagnosis of PTSD and has been 
receiving treatment at a VA facility as well as with a 
private doctor.  The veteran stated in a stressor 
description, dated October 2006, that he witnessed a 
helicopter crash into the side of a mountain where his unit 
was climbing in Norway, in September 1972.  He described 
debris and wreckage falling upon him and that a severed head 
rolled into his lap.  The veteran then stated that the next 
memory he has, after the incident, was of waking up in a base 
in North Carolina.  The veteran stated that he was 
traumatized by this event.  He cannot sleep well because of 
the incident, and he wakes up every morning at the time that 
the crash occurred, 3:00 a.m.  The veteran submitted 
information concerning the verification of an aircraft crash 
site in the mountainous regions of uninhabited terrain in 
September 1972.  

The RO denied service connection for PTSD on the basis that 
the there were no verified stressors to cause his PTSD, 
stating that personnel records did not verify that the 
veteran was present at the site of the aircraft accident.  No 
further attempt was made to obtain verification by other 
purposes.  Military records associated with the claims folder 
indicate there was an aircraft accident in mountainous 
terrain in September 1972.  Furthermore, records indicate 
that the aircraft launched from the USS Inchon.  Service 
medical records indicate that the veteran was aboard the USS 
Inchon in October 1972 and had been treated for skin problems 
at that time.  The Board finds that VA has a duty to attempt 
to verify the veteran's claimed stressor.

Furthermore, a remand is required in order to afford the 
veteran a VA examination and opinion.  A VA examination or 
opinion is necessary if the evidence of record: (a) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury or disease in service or with 
another service-connected disability, but (d) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 C.F.R. § 3.159 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

VA outpatient records indicate that the veteran is currently 
diagnosed with PTSD.  Given the VA's duty to obtain a VA 
examination where the evidence indicates that the claimed 
disability may be associated with in-service problems, a 
remand is necessary for further medical assessment with a 
nexus opinion.  See 38 U.S.C.A. § 5103(A); 38 C.F.R. 
§ 3.159(c)(4) (2007).

The veteran is also seeking service connection for a right 
knee and a left knee disability.  The veteran states he was 
diagnosed during service with Osgood Schlatter Disease and 
currently still suffers from knee problems.

The Board finds that the requirements for duty to assist have 
not been met.  The veteran asserts he was diagnosed with 
Osgood Schlatter Disease during service.  The enlistment 
examination from January 1972 did not note any knee 
abnormalities.  Service medical records reflect numerous 
consultations for pain and other symptoms in both knees, 
including a diagnosis of Osgood Schlatter Disease in both 
knees in June 1974, with continual complaints of knee 
problems until September 1974.

VA outpatient records indicate a surgery was completed on the 
right quadriceps muscle in April 2005, as well as physical 
therapy sessions completed for both knees.  The veteran 
complained of pain upon activity and requires a cane to walk.
The veteran was afforded a VA examination in February 2006.  
The examiner diagnosed the veteran with degenerative 
arthritis in both knees, and right knee status post 
quadriceps tendon rupture and status post repair.  No nexus 
opinion was given.

The VA examination from February 2006 and VA outpatient 
records indicate the veteran is diagnosed with bilateral knee 
degenerative arthritis and is currently being treated for 
bilateral knee pain.  Service medical records also indicate 
that the veteran suffered symptoms of a knee disability and 
was diagnosed with Osgood Schlatters during service.  
However, due to the lack of a medical opinion, there is not 
sufficient evidence to render a decision on service 
connection.  A remand is required to obtain an examination 
and opinion.  


Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the veteran's 
stressor.  Specifically, request the 
Deck Log Book of the USS Inchon for the 
year 1972, for the purpose of 
documenting the aircraft accident 
described by the veteran and any other 
activities that may describe movements 
by Marines assigned to the duty on this 
ship.

2.  If a negative response is received, 
the claims file must be properly 
documented in this regard.

3.  Obtain and associate with the 
claims file all updated treatment 
records identified by the veteran.

4.  Afford the veteran a comprehensive 
psychiatric VA examination for PTSD.  
All indicated evaluations and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file, and express an opinion as to the 
following:

a) The examiner should clarify the 
veteran's diagnosis and specifically 
comment on whether the veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the veteran has PTSD 
that is based upon specified in-service 
stressors or is related to the 
veteran's military service.

5.  Afford the veteran a VA examination 
for a bilateral knee disability.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is at least as likely as not 
(i.e., probability of 50 percent), that 
the veteran's current knee disability had 
its onset during service, or is in any 
other way causally related to his active 
service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The claims folder must be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations scheduled in 
connection with this REMAND and to 
cooperate in the development of his 
case.  

7.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


